  Case 17-06264         Doc 64     Filed 12/04/18 Entered 12/04/18 07:41:42              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-06264
         DJUAN BURKS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/01/2017.

         2) The plan was confirmed on 06/14/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/24/2018.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-06264       Doc 64        Filed 12/04/18 Entered 12/04/18 07:41:42                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $9,754.48
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                      $9,754.48


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,168.74
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $461.50
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,630.24

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AARGON AGENCY                    Unsecured         770.00        769.69           769.69           0.00       0.00
CAPITAL ONE AUTO FINANCE         Unsecured      8,353.00       1,900.41         4,709.41           0.00       0.00
CAPITAL ONE AUTO FINANCE         Secured        2,823.00       9,345.00         6,536.00      5,051.64     197.20
CAPITAL ONE BANK USA             Unsecured      3,148.00       3,148.00         3,148.00           0.00       0.00
CBNA                             Unsecured      4,299.00            NA               NA            0.00       0.00
CBNA                             Unsecured      5,067.00            NA               NA            0.00       0.00
Chicago Title Land Trust Co      Unsecured         952.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         183.00        183.00           183.00           0.00       0.00
COMCAST                          Unsecured         517.00           NA               NA            0.00       0.00
COMED                            Unsecured      1,342.13            NA               NA            0.00       0.00
CONCENTRA HEALTH SERVICES        Unsecured         352.00           NA               NA            0.00       0.00
COOK COUNTY DEPT OF REVENUE      Unsecured         100.00           NA               NA            0.00       0.00
COOK COUNTY TREASURER            Secured        2,002.93       2,993.99         2,993.33      2,217.18        0.00
COOK COUNTY TREASURER            Secured           613.79        909.21           909.21        658.22        0.00
COOK COUNTY TREASURER            Secured           289.79           NA               NA            0.00       0.00
COOK COUNTY TREASURER            Secured           956.46           NA               NA            0.00       0.00
CREDENCE RESOURCE MANA           Unsecured         185.71           NA               NA            0.00       0.00
CTA SOUTH FCU                    Unsecured      3,693.67       2,710.68         2,710.68           0.00       0.00
DSNB                             Unsecured         571.00           NA               NA            0.00       0.00
GREAT AMERICAN FINANCE           Unsecured         521.00        219.93           439.93           0.00       0.00
GREAT AMERICAN FINANCE           Secured              NA         220.00           220.00           0.00       0.00
HILLCREST HS BREMAN SCHOOL DIS   Unsecured         600.00           NA               NA            0.00       0.00
IL DEPT OF HUMAN SERVICES        Unsecured      1,652.00       1,652.00         1,652.00           0.00       0.00
ILLINOIS LENDING CORP            Unsecured      1,411.13         725.76           725.76           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         582.00        582.13           582.13           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         556.00        556.83           556.83           0.00       0.00
MED1 02 MIDWEST ANESTHESIA LTD   Unsecured          80.00           NA               NA            0.00       0.00
NICOR GAS                        Unsecured      2,758.33         977.16           977.16           0.00       0.00
NICOR SOLUTIONS                  Unsecured      1,753.62            NA               NA            0.00       0.00
OAK FOREST POLICE DEPT           Unsecured         100.00           NA               NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      3,370.00       3,369.59         3,369.59           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-06264       Doc 64       Filed 12/04/18 Entered 12/04/18 07:41:42                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal        Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid           Paid
PRA RECEIVABLES MGMT            Unsecured      2,060.00       2,060.35      2,060.35           0.00         0.00
PRA RECEIVABLES MGMT            Unsecured      1,578.00       1,578.08      1,578.08           0.00         0.00
QUICKEN LOANS INC               Unsecured     25,123.24            NA            NA            0.00         0.00
QUICKEN LOANS INC               Secured              NA     14,476.12           0.00           0.00         0.00
QUICKEN LOANS INC               Secured      115,460.00    132,418.61           0.00           0.00         0.00
SYNCB                           Unsecured      2,604.00            NA            NA            0.00         0.00
U OF I DEPT OF PEDIATRICS       Unsecured         236.00           NA            NA            0.00         0.00
UNITED STUDENT AID FUNDS INC    Unsecured     56,886.00     56,866.25     56,866.25            0.00         0.00
US DEPT OF ED/GSL/ATL           Unsecured          40.00           NA            NA            0.00         0.00
US DEPT OF ED/GSL/ATL           Unsecured          18.00           NA            NA            0.00         0.00
US DEPT OF ED/GSL/ATL           Unsecured          15.00           NA            NA            0.00         0.00
US DEPT OF EDUCATION            Unsecured          62.00        138.05        138.05           0.00         0.00
VILLAGE OF COUNTRY CLUB HILLS   Unsecured         258.00           NA            NA            0.00         0.00
VILLAGE OF COUNTRY CLUB HILLS   Unsecured         200.00           NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00               $0.00                   $0.00
      Mortgage Arrearage                                    $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                           $6,536.00           $5,051.64                 $197.20
      All Other Secured                                 $4,122.54           $2,875.40                   $0.00
TOTAL SECURED:                                         $10,658.54           $7,927.04                 $197.20

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                 $0.00
       Domestic Support Ongoing                              $0.00                $0.00                 $0.00
       All Other Priority                                    $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                              $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                            $80,466.91                 $0.00                 $0.00


Disbursements:

       Expenses of Administration                             $1,630.24
       Disbursements to Creditors                             $8,124.24

TOTAL DISBURSEMENTS :                                                                          $9,754.48




UST Form 101-13-FR-S (09/01/2009)
  Case 17-06264         Doc 64      Filed 12/04/18 Entered 12/04/18 07:41:42                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
